Case 2:18-cv-02130-RGK-PJW Document 37-1 Filed 03/26/19 Page 1 of 1 Page ID #:322



   1

   2

   3

   4

   5

   6

   7

   8                     IN THE UNITED STATES DISTRICT COURT
   9
                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10

  11                                                 )
     BLANCA MOLINA, an individual,
     and B.M. and K.M., by and through               )
  12 their guardian ad litem BENITO                  )
     MOLINA,                                         )   Case No.: 2:18-cv-02130-RGK(PJWx)
  13
                   Plaintiffs,                       )
  14                                                 )   [PROPOSED] ORDER RE:
             vs.                                     )   DISMISSAL WITH PREJUDICE
  15
       MEHRIVAR MEKNUNI, an                          )   WITH COURT TO RETAIN
  16   individual,                                   )   JURISDICTION TO ENFORCE
  17                                                 )   THE TERMS OF THE
                   Defendant.
                                                     )   SETTLEMENT UNTIL AUGUST 1,
  18                                                 )   2019
  19                                                 )
                                                     )
  20
             After full consideration of the Parties’ Joint Stipulation of Dismissal With
  21
       Prejudice, and good cause appearing therefore, this Court hereby ORDERS that the
  22
       case be dismissed with prejudice. The Court shall retain jurisdiction until August 1,
  23
       2019 for the purpose of enforcing the terms of the Parties’ settlement agreement.
  24
             IT IS SO ORDERED.
  25
       Dated:
  26                                   ___________________________________
  27                                              R. Gary Klausner
                                         UNITED STATES DISTRICT JUDGE
  28

                                                         [PROPOSED] ORDER RE: DISMISSAL WITH PREJUDICE
                                             - 1 -
